— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Superintendent of the Sing Sing Correctional Facility, dated July 5, 1988, which upheld a determination dated May 19, 1988 finding, after a hearing, that the petitioner was guilty of misconduct and imposing a penalty.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
Following a Tier III disciplinary hearing, it was determined *457that the petitioner failed to obey a direct order, in violation of prison rules. The record indicates that the determination was supported by substantial evidence (see, Matter of Perez v Wilmot, 67 NY2d 615; People ex rel. Vega v Smith, 66 NY2d 130).
We have reviewed the petitioner’s remaining arguments and find them to be without merit. Mangano, J. P., Kunzeman, Rubin, Eiber and Balletta, JJ., concur.